Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on March 4th, 2021, which claim 1-20 have been presented for examination.

Status of Claims
2.	Claims 1-20 are pending in the application, of which claims 1, 8 and 15 are in independent form and these claims (1-20) are subject to following rejection(s) and/or objection(s) set forth in the following Office Action below.

Examiner Notes 
3.	(A). 	Information Disclosure Statement (IDS): The information disclosure statements filed on 03/04/2021 comply with the provisions of 37 CFR 1.97, 1.98. They have been placed in the application file and the information referred to therein has been considered as to the merits.
	(B). 	Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.
	(C).	Claimed limitations are provided with the Bold fonts in the art rejection in order to distinguish from the cited portion.
	(D).	Priority: The priority date that has been considered for this application is March 11th, 2020.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3, line 1 recites the limitation “the closeness score for the new ticket bug is updated”.  There are insufficient antecedent basis for these limitations in the claim. Examiner assumes these should be “the new bug ticket” respectively in the claims; unless any otherwise indicated. Claims 13 and 20 consist of similar deficiencies as claim 6, and have been rejected for same reasons. 
Appropriate corrections have been requested.  

                                           Claim Objections5.	Claims 1, 8 and 15 are objected due to inclusion of unknown terms.
i.e. claim 1 recites “natural processing language tools” which is an unknown term or unknown apparatus in the discipline. Examiner assumes that this is a typographical mistake, and believe that it should have been “natural language processing tool” instead. Appropriate corrections to the indicated claims and to the specification are respectfully requested; unless, Applicants believe it any otherwise; however, in that case, Applicants must point out where in the specification such term has been defined. 	
Claim Rejections – 35 USC §103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loyola et al. (US Patent Application Publication No. 2020/0097387 A1 -herein after Loyola) in view of Bakalli et al. (US PG-PUB. No. 2020/0175174 A1 herein after Bakalli).
Per claim 1: 
Loyola discloses:
   A computer-implemented method executed by at least one processor for software bug localization (At least see Abstract: A code dependency influenced bug localization apparatus and method receive bug reports and source code changes of a software program), the method comprising: 
constructing a bug localization graph to capture relationships between bug tickets and relevant source code files from historical change-sets and an underlying source code repository (At least see ¶[0068] - code dependency graph may be of the type wherein each source code change is represented by a node, and for each node, an edge is drawn from the node to the nearest previous node representing a source code change including the same location, for each location in the location component included in the node); 
leveraging natural processing language tools to evaluate semantic similarity between a new bug ticket and a historical ticket (At least see ¶[0021] -general goal of bug localization is to transfer a logic derived from the natural language of the bug report into the functional semantics of the source code); 
in response to the evaluated semantic similarity, for the new bug ticket, adding links between the new bug ticket a set of similar historical tickets (At least see ¶[0026] -ug tracker 100 includes an ordered history of bug reports, which includes bug reports 102A-D. As explained above, a bug report includes a portion of text, usually written in natural language, that exposes a mismatch between the result of the execution of a component and its intended behavior. In bug report 102B, the portion of text recites “The app crashes when I try to close the window . . . ” Bug report 102B appears to have been assigned a code related to the issue, which is “Issue #734.” Such additional information may not always be included in bug reports, but can help establish the relationship between a bug report and the source code change that caused it); and developing a mathematical graph expression to determine a closeness relationship between the relevant source code files and the new bug ticket (At least see  ¶[0044] -for a given report r and any pair of changes i, j which have associated learned feature vectors u.sub.r,c.sub.i, u.sub.r,c.sub.j, a score function ƒ that returns scores s.sub.i=ƒ(u.sub.r,c.sub.i) and s.sub.j=ƒ(u.sub.r,c.sub.j) is learned. Assuming that i should be ranked higher than j, such probability P.sub.ij can be modeled as:
                                                     
    PNG
    media_image1.png
    56
    288
    media_image1.png
    Greyscale
).

Loyola sufficiently discloses the method as set forth above, but Loyola does not disclose: incorporating the new bug ticket in the bug localization graph.

However, Bakalli discloses:
incorporating the new bug ticket in the bug localization graph (At least see ¶[0021] - node 210 and graph 220. The vulnerability context graph can be represented as an object graph 220 which is an aggregation of nodes 210 … Bug-tracking nodes 240 represent bug-tracking tickets (e.g., tickets in a Jira bug-tracking or other bug-tracking system, etc.)).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bakalli into Loyola because Bakalli’s teaching provides enhanced information and visualizations characterizing vulnerabilities of code bases, such information collection and visualization consumes fewer processing resources (e.g., memory, processor resources, etc.) as compared to conventional techniques and, additionally, reduces the likelihood of vulnerabilities within deployed software; while reconciling the high-level description of vulnerabilities with the code level details discussed and applied to patch it is required for enabling a reliable identification and assessment of the vulnerabilities (please see ¶[0002] and ¶[0009]).

Per claim 2: 
Loyola discloses:
   constructing the bug localization graph includes extracting reference relations and change-set relations (At least see ¶[0025] -a software project is large enough, there will be a set of bug reports, extracted from a bug tracker, and a set of source code changes, extracted from a code change history).  

Per claim 3: 
Bakalli also discloses:
bug localization graph includes a plurality of nodes and a plurality of edges connecting the nodes (At least see ¶[0035] With reference to both FIG. 3 and FIG. 4, the circles in the vulnerability context graphs are the node objects that represent a resource and the links between the circles represent directed edges. An edge pointing from one node to another means that the latter resource was discovered from the source resource. The nodes can have different visual representations (e.g., colors, etc.) according to their distance from the root (i.e., start node, etc.). Nodes can be labeled according to the type of the resource they represent), each node representing either a relevant source code file or a bug ticket, and wherein two nodes are connected if they have reference relations (At least see ¶[0024] - bug tracking resolver 120 can concatenate these identifiers to a project-specific URL prefix, to obtain the exact URL of a give n bug, thus resolving new nodes that are added to the vulnerability context graph 220. To do so, the bug tracking resolver 120 can use the knowledge base 130 to determine both the URL prefix of the bug tracking system as well as the bug identifier prefix (‘AMQ-’ in the example above) for the project of the input node).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bakalli into Loyola because Bakalli’s teaching provides enhanced information and visualizations characterizing vulnerabilities of code bases, such information collection and visualization consumes fewer processing resources (e.g., memory, processor resources, etc.) as compared to conventional techniques and, additionally, reduces the likelihood of vulnerabilities within deployed software; while reconciling the high-level description of vulnerabilities with the code level details discussed and applied to patch it is required for enabling a reliable identification and assessment of the vulnerabilities (please see ¶[0002] and ¶[0009]).

Per claim 4: 
Loyola discloses:
   	mathematical graph expression generates a closeness score for each new bug ticket node (At least see  ¶[0044] -for a given report r and any pair of changes i, j which have associated    learned feature vectors u.sub.r,c.sub.i, u.sub.r,c.sub.j, a score function ƒ that returns scores s.sub.i=ƒ(u.sub.r,c.sub.i) and s.sub.j=ƒ(u.sub.r,c.sub.j) is learned. Assuming that i should be ranked higher than j, such probability P.sub.ij can be modeled as:
                                                     
    PNG
    media_image1.png
    56
    288
    media_image1.png
    Greyscale
also see FIG. 4 with associated text).  

Per claim 5:
Loyola discloses:
   	closeness score is updated by: 
                                        
    PNG
    media_image2.png
    47
    177
    media_image2.png
    Greyscale
 
where Ni is a set of one-hop neighbors of vi in the bug localization graph, dj is a node degree of neighbor v, k is an iteration number, and A is a pre-defined numerical value between 0 and 1 (At least see ¶[0039] – 
                                 
    PNG
    media_image3.png
    70
    299
    media_image3.png
    Greyscale

random walks of a given length are computed from each node of a code dependency graph, and may be used as sequences to train a neural embedding model, trying to maximize the probability of the code changes appearing in the context (e.g., neighborhood) given defined code changes c.sub.i, c.sub.j, c.sub.k and weight w.sub.k. Although random walks are computed for all of the source code changes, training may be performed using only source code changes that correspond to bug reports in report-change pairs. In such embodiments, a word embedding model may be utilized).  

Per claim 6: 
Loyola discloses:
   	closeness score for the new ticket bug is updated by: 

                              
    PNG
    media_image4.png
    42
    274
    media_image4.png
    Greyscale
 
where k is an iteration number and A is a pre-defined numerical value between 0 and 1 (At least see 
                                                     
    PNG
    media_image5.png
    23
    286
    media_image5.png
    Greyscale
[0047] - assuming a model with a learnable module W, which may be parametrized with a standard feed forward neural network, the weights w.sub.k are iteratively updated in an effort to minimize the cost C via stochastic gradient descent with an estimated learning rate. 
 
Per claim 7: 
Loyola discloses:
   updates for the closeness score are performed iteratively (At least see ¶[0076] - source code relating function producing section 594 or a sub-section thereof, applies a ranking process to the unified feature representation. As the operational flow for producing a source code relating function proceeds through the iterations, the ranking process applying section applies a ranking process to the unified feature representations to produce a source code relating function for relating a bug report and a source code change).  

Per claim 8: 
Loyola discloses:
   A system for software bug localization (At least see Abstract: A code dependency influenced bug localization apparatus and method receive bug reports and source code changes of a software program), the system comprising: 
a memory (At least see ¶[0060] -storage section may be a hard drive storing both the computer-executable instructions); and 
a processor in communication with the memory, wherein the processor runs program code (At least see ¶[0054] -a computer program product including one or more computer readable storage med iums collectively storing program instructions that are executable by a processor or programmable circuitry to cause the processor or programmable circuitry to perform the operations of the various sections) to:
construct a bug localization graph to capture relationships between bug tickets and relevant source code files from historical change-sets and an underlying source code repository (At least see ¶[0068] - code dependency graph may be of the type wherein each source code change is represented by a node, and for each node, an edge is drawn from the node to the nearest previous node representing a source code change including the same location, for each location in the location component included in the node); 
leverage natural processing language tools to evaluate semantic similarity between a new bug ticket and a historical ticket (At least see ¶[0021] -general goal of bug localization is to transfer a logic derived from the natural language of the bug report into the functional semantics of the source code); 
in response to the evaluated semantic similarity, for the new bug ticket, add links between the new bug ticket a set of similar historical tickets (At least see ¶[0026] -ug tracker 100 includes an ordered history of bug reports, which includes bug reports 102A-D. As explained above, a bug report includes a portion of text, usually written in natural language, that exposes a mismatch between the result of the execution of a component and its intended behavior. In bug report 102B, the portion of text recites “The app crashes when I try to close the window . . . ” Bug report 102B appears to have been assigned a code related to the issue, which is “Issue #734.” Such additional information may not always be included in bug reports, but can help establish the relationship between a bug report and the source code change that caused it); and develop a mathematical graph expression to determine a closeness relationship between the relevant source code files and the new bug ticket (At least see  ¶[0044] -for a given report r and any pair of changes i, j which have associated learned feature vectors u.sub.r,c.sub.i, u.sub.r,c.sub.j, a score function ƒ that returns scores s.sub.i=ƒ(u.sub.r,c.sub.i) and s.sub.j=ƒ(u.sub.r,c.sub.j) is learned. Assuming that i should be ranked higher than j, such probability P.sub.ij can be modeled as:
                                                     
    PNG
    media_image1.png
    56
    288
    media_image1.png
    Greyscale
).

Loyola sufficiently discloses the method as set forth above, but Loyola does not disclose: incorporating the new bug ticket in the bug localization graph.

However, Bakalli discloses:
incorporate the new bug ticket in the bug localization graph (At least see ¶[0021] - node 210 and graph 220. The vulnerability context graph can be represented as an object graph 220 which is an aggregation of nodes 210 … Bug-tracking nodes 240 represent bug-tracking tickets (e.g., tickets in a Jira bug-tracking or other bug-tracking system, etc.)).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bakalli into Loyola because Bakalli’s teaching provides enhanced information and visualizations characterizing vulnerabilities of code bases, such information collection and visualization consumes fewer processing resources (e.g., memory, processor resources, etc.) as compared to conventional techniques and, additionally, reduces the likelihood of vulnerabilities within deployed software; while reconciling the high-level description of vulnerabilities with the code level details discussed and applied to patch it is required for enabling a reliable identification and assessment of the vulnerabilities (please see ¶[0002] and ¶[0009]).

Per claim 9: 
Loyola discloses:
   constructing the bug localization graph includes extracting reference relations and change-set relations (At least see ¶[0025] -a software project is large enough, there will be a set of bug reports, extracted from a bug tracker, and a set of source code changes, extracted from a code change history).  

Per claim 10: 
Bakalli also discloses:
bug localization graph includes a plurality of nodes and a plurality of edges connecting the nodes (At least see ¶[0035] With reference to both FIG. 3 and FIG. 4, the circles in the vulnerability context graphs are the node objects that represent a resource and the links between the circles represent directed edges. An edge pointing from one node to another means that the latter resource was discovered from the source resource. The nodes can have different visual representations (e.g., colors, etc.) according to their distance from the root (i.e., start node, etc.). Nodes can be labeled according to the type of the resource they represent), each node representing either a relevant source code file or a bug ticket, and wherein two nodes are connected if they have reference relations (At least see ¶[0024] - bug tracking resolver 120 can concatenate these identifiers to a project-specific URL prefix, to obtain the exact URL of a give n bug, thus resolving new nodes that are added to the vulnerability context graph 220. To do so, the bug tracking resolver 120 can use the knowledge base 130 to determine both the URL prefix of the bug tracking system as well as the bug identifier prefix (‘AMQ-’ in the example above) for the project of the input node).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bakalli into Loyola because Bakalli’s teaching provides enhanced information and visualizations characterizing vulnerabilities of code bases, such information collection and visualization consumes fewer processing resources (e.g., memory, processor resources, etc.) as compared to conventional techniques and, additionally, reduces the likelihood of vulnerabilities within deployed software; while reconciling the high-level description of vulnerabilities with the code level details discussed and applied to patch it is required for enabling a reliable identification and assessment of the vulnerabilities (please see ¶[0002] and ¶[0009]).

Per claim 11: 
Loyola discloses:
   	mathematical graph expression generates a closeness score for each new bug ticket node (At least see  ¶[0044] -for a given report r and any pair of changes i, j which have associated    learned feature vectors u.sub.r,c.sub.i, u.sub.r,c.sub.j, a score function ƒ that returns scores s.sub.i=ƒ(u.sub.r,c.sub.i) and s.sub.j=ƒ(u.sub.r,c.sub.j) is learned. Assuming that i should be ranked higher than j, such probability P.sub.ij can be modeled as:
                                                     
    PNG
    media_image1.png
    56
    288
    media_image1.png
    Greyscale
also see FIG. 4 with associated text).  


Per claim 12: 
Loyola discloses:
   	closeness score is updated by: 
                                        
    PNG
    media_image2.png
    47
    177
    media_image2.png
    Greyscale
 
where Ni is a set of one-hop neighbors of vi in the bug localization graph, dj is a node degree of neighbor v, k is an iteration number, and A is a pre-defined numerical value between 0 and 1 (At least see ¶[0039] – 
                                 
    PNG
    media_image3.png
    70
    299
    media_image3.png
    Greyscale

random walks of a given length are computed from each node of a code dependency graph, and may be used as sequences to train a neural embedding model, trying to maximize the probability of the code changes appearing in the context (e.g., neighborhood) given defined code changes c.sub.i, c.sub.j, c.sub.k and weight w.sub.k. Although random walks are computed for all of the source code changes, training may be performed using only source code changes that correspond to bug reports in report-change pairs. In such embodiments, a word embedding model may be utilized).  

Per claim 13: 
Loyola discloses:
   	closeness score for the new ticket bug is updated by: 

                              
    PNG
    media_image4.png
    42
    274
    media_image4.png
    Greyscale
 
where k is an iteration number and A is a pre-defined numerical value between 0 and 1 (At least see 
                                                     
    PNG
    media_image5.png
    23
    286
    media_image5.png
    Greyscale
[0047] - assuming a model with a learnable module W, which may be parametrized with a standard feed forward neural network, the weights w.sub.k are iteratively updated in an effort to minimize the cost C via stochastic gradient descent with an estimated learning rate. 
  
Per claim 14: 
Loyola discloses:
   updates for the closeness score are performed iteratively (At least see ¶[0076] - source code relating function producing section 594 or a sub-section thereof, applies a ranking process to the unified feature representation. As the operational flow for producing a source code relating function proceeds through the iterations, the ranking process applying section applies a ranking process to the unified feature representations to produce a source code relating function for relating a bug report and a source code change).  

Per claim 15:
Loyola discloses:
   	A non-transitory computer-readable storage medium comprising a computer- readable program for software bug localization (At least see At least see Abstract: A code dependency influenced bug localization apparatus and method receive bug reports and source code changes of a software program, and ¶[0054] -a computer program product including one or more computer readable storage mediums collectively storing program instructions that are executable by a processor or programmable circuitry to cause the processor or programmable circuitry to perform the operations of the various sections), wherein the computer-readable program when executed on a computer causes the computer to perform the steps of: 
constructing a bug localization graph to capture relationships between bug tickets and relevant source code files from historical change-sets and an underlying source code repository (At least see ¶[0068] - code dependency graph may be of the type wherein each source code change is represented by a node, and for each node, an edge is drawn from the node to the nearest previous node representing a source code change including the same location, for each location in the location component included in the node); 
leveraging natural processing language tools to evaluate semantic similarity between a new bug ticket and a historical ticket (At least see ¶[0021] -general goal of bug localization is to transfer a logic derived from the natural language of the bug report into the functional semantics of the source code); 
in response to the evaluated semantic similarity, for the new bug ticket, adding links between the new bug ticket a set of similar historical tickets (At least see ¶[0026] -ug tracker 100 includes an ordered history of bug reports, which includes bug reports 102A-D. As explained above, a bug report includes a portion of text, usually written in natural language, that exposes a mismatch between the result of the execution of a component and its intended behavior. In bug report 102B, the portion of text recites “The app crashes when I try to close the window . . . ” Bug report 102B appears to have been assigned a code related to the issue, which is “Issue #734.” Such additional information may not always be included in bug reports, but can help establish the relationship between a bug report and the source code change that caused it); and developing a mathematical graph expression to determine a closeness relationship between the relevant source code files and the new bug ticket (At least see  ¶[0044] -for a given report r and any pair of changes i, j which have associated learned feature vectors u.sub.r,c.sub.i, u.sub.r,c.sub.j, a score function ƒ that returns scores s.sub.i=ƒ(u.sub.r,c.sub.i) and s.sub.j=ƒ(u.sub.r,c.sub.j) is learned. Assuming that i should be ranked higher than j, such probability P.sub.ij can be modeled as:
                                                     
    PNG
    media_image1.png
    56
    288
    media_image1.png
    Greyscale
).

Loyola sufficiently discloses the method as set forth above, but Loyola does not disclose: incorporating the new bug ticket in the bug localization graph.

However, Bakalli discloses:
incorporating the new bug ticket in the bug localization graph (At least see ¶[0021] - node 210 and graph 220. The vulnerability context graph can be represented as an object graph 220 which is an aggregation of nodes 210 … Bug-tracking nodes 240 represent bug-tracking tickets (e.g., tickets in a Jira bug-tracking or other bug-tracking system, etc.)).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bakalli into Loyola because Bakalli’s teaching provides enhanced information and visualizations characterizing vulnerabilities of code bases, such information collection and visualization consumes fewer processing resources (e.g., memory, processor resources, etc.) as compared to conventional techniques and, additionally, reduces the likelihood of vulnerabilities within deployed software; while reconciling the high-level description of vulnerabilities with the code level details discussed and applied to patch it is required for enabling a reliable identification and assessment of the vulnerabilities (please see ¶[0002] and ¶[0009]).

Per claim 16: 
Loyola discloses:
   constructing the bug localization graph includes extracting reference relations and change-set relations (At least see ¶[0025] -a software project is large enough, there will be a set of bug reports, extracted from a bug tracker, and a set of source code changes, extracted from a code change history).  

Per claim 17: 
Bakalli also discloses:
bug localization graph includes a plurality of nodes and a plurality of edges connecting the nodes (At least see ¶[0035] With reference to both FIG. 3 and FIG. 4, the circles in the vulnerability context graphs are the node objects that represent a resource and the links between the circles represent directed edges. An edge pointing from one node to another means that the latter resource was discovered from the source resource. The nodes can have different visual representations (e.g., colors, etc.) according to their distance from the root (i.e., start node, etc.). Nodes can be labeled according to the type of the resource they represent), each node representing either a relevant source code file or a bug ticket, and wherein two nodes are connected if they have reference relations (At least see ¶[0024] - bug tracking resolver 120 can concatenate these identifiers to a project-specific URL prefix, to obtain the exact URL of a give n bug, thus resolving new nodes that are added to the vulnerability context graph 220. To do so, the bug tracking resolver 120 can use the knowledge base 130 to determine both the URL prefix of the bug tracking system as well as the bug identifier prefix (‘AMQ-’ in the example above) for the project of the input node).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bakalli into Loyola because Bakalli’s teaching provides enhanced information and visualizations characterizing vulnerabilities of code bases, such information collection and visualization consumes fewer processing resources (e.g., memory, processor resources, etc.) as compared to conventional techniques and, additionally, reduces the likelihood of vulnerabilities within deployed software; while reconciling the high-level description of vulnerabilities with the code level details discussed and applied to patch it is required for enabling a reliable identification and assessment of the vulnerabilities (please see ¶[0002] and ¶[0009]).

Per claim 18: 
Loyola discloses:
   	mathematical graph expression generates a closeness score for each new bug ticket node (At least see  ¶[0044] -for a given report r and any pair of changes i, j which have associated    learned feature vectors u.sub.r,c.sub.i, u.sub.r,c.sub.j, a score function ƒ that returns scores s.sub.i=ƒ(u.sub.r,c.sub.i) and s.sub.j=ƒ(u.sub.r,c.sub.j) is learned. Assuming that i should be ranked higher than j, such probability P.sub.ij can be modeled as:
                                                     
    PNG
    media_image1.png
    56
    288
    media_image1.png
    Greyscale
also see FIG. 4 with associated text).  

Per claim 19: 
Loyola discloses:
   	closeness score is updated by: 
                                        
    PNG
    media_image2.png
    47
    177
    media_image2.png
    Greyscale
 
where Ni is a set of one-hop neighbors of vi in the bug localization graph, dj is a node degree of neighbor v, k is an iteration number, and A is a pre-defined numerical value between 0 and 1 (At least see ¶[0039] – 
                                 
    PNG
    media_image3.png
    70
    299
    media_image3.png
    Greyscale

random walks of a given length are computed from each node of a code dependency graph, and may be used as sequences to train a neural embedding model, trying to maximize the probability of the code changes appearing in the context (e.g., neighborhood) given defined code changes c.sub.i, c.sub.j, c.sub.k and weight w.sub.k. Although random walks are computed for all of the source code changes, training may be performed using only source code changes that correspond to bug reports in report-change pairs. In such embodiments, a word embedding model may be utilized).  
 
Per claim 20: 
Loyola discloses:
   	closeness score for the new ticket bug is updated by: 

                              
    PNG
    media_image4.png
    42
    274
    media_image4.png
    Greyscale
 
where k is an iteration number and A is a pre-defined numerical value between 0 and 1 (At least see 
                                                     
    PNG
    media_image5.png
    23
    286
    media_image5.png
    Greyscale
[0047] - assuming a model with a learnable module W, which may be parametrized with a standard feed forward neural network, the weights w.sub.k are iteratively updated in an effort to minimize the cost C via stochastic gradient descent with an estimated learning rate. 


CONCLUSION
7.	Prior arts made of record and have yet relied upon is considered pertinent to applicant's disclosure. See MPEP § 707.05. For Example:
I.	Gupta et al. WO 2019/143539 A1 discloses: The deep learning model is able to predict the code reviews relevant to a source code snippet by learning from historical code reviews. The deep learning model is trained on pairs of code snippets and code reviews that are relevant to each other and pairs of code snippets and code reviews that have no relation to each other. (Please see The Abstract).
II.	Sharma et al. (US PG-PUB No. 2019/0073293 A discloses: The system comprises a software test automation framework, which has a collection of automated test suite and test execution results. A report parser parses the test execution results generated by the software test automation framework and is configured to identify failures or exceptions with their respective stack traces. NoSQL database is configured to hold historical defect, bug tickets with the past failures or exceptions. Further, ML engine evaluates the matching results of the NoSQL database and is configured to predict type of the failure or exception. A defect-tracking tool is configured to create relevant bug tickets based on the type of failure or exception. An automated notification system is configured to notify the status of a bug ticket to the stakeholders. (Please see ¶[0010]).
—o—o—o—

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                  
                                        08/10/2022